DETAILED ACTION
This action is a response to communication filed April 21st, 2021.
Claims 1-20 are pending in this application.  
The present application claims priority to provisional application no. 63/014,638 filed on April 23rd, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parla et al (U.S. Patent Application Publication no. 2018/0309658, hereinafter Parla).

With respect to claims 1, 8, and 15, Parla discloses a method, apparatus, and non-transitory computer readable storage medium comprising 
receiving a data request from a client device to retrieve data from one or more servers (paragraph [0016], lines 8-13, request to resolve a domain name); 
identifying from the data request one or more of a domain name and an IP address associated with the one or more servers (paragraph [0015], lines 1-5); 
determining whether the data will be routed through a VPN server or through a non-VPN route among the one or more servers based on a comparison of one or more of the domain name and the IP address with one or more lists stored in a VPN client application memory associated with the VPN server (paragraph [0017], conditions that define which domain names are to be included/excluded from the VPN tunnel); and 
routing the data through the VPN server or outside the VPN server based on results of the comparison (paragraph [0026], access the resolved network address outside of the VPN tunnel).

With respect to claims 2, 9, and 16, Parla discloses the method of claims 1, 8, and 15, comprising 
forwarding a DNS request to a DNS server to resolve the DNS request with the IP address and a corresponding domain name (paragraph [0015], lines 1-5); 
receiving, via the VPN client, the IP address and the domain name (paragraph [0015], lines 5-9); and 
storing the IP address, the domain name corresponding to the IP address, and VPN or non-VPN data routing designation, indicating whether to route the data through the VPN server or outside the VPN server, in the VPN client application memory (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 3, 10, and 17, Parla discloses the method of claims 1, 8, and 15, comprising 
wherein the one or more lists comprise one or more of an IP address deny list blocking certain IP addresses from using the VPN server to route the data and an IP address allow list permitting certain IP addresses to use the VPN server to route the data (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 4, 11, and 18, Parla discloses the method of claims 1, 8, and 15, comprising 
wherein the one or more lists comprise one or more of a domain name deny list blocking certain domain names from using the VPN server to route the data and a domain name allow list permitting certain domain names to use the VPN server to route the data (paragraph [0015], routing table filters to exclude or (include) the associated IP address(es)).

With respect to claims 5, 12, and 19, Parla discloses the method of claims 2, 9, and 16, comprising 
determining whether the DNS request was routed via the VPN server or via the non-VPN route (paragraph [0038], lines 2-5); 
when the DNS request was routed via the non-VPN route, forwarding the IP address, via the non-VPN route (paragraph [0041], lines 1-6); and 
routing future requests associated with the client device identifying the IP address via the non-VPN route (paragraph [0041], lines 6-13).

With respect to claims 6, 13, and 20, Parla discloses the method of claims 2, 9, and 16, comprising 
determining whether the DNS request was routed via the VPN server or via a non-VPN route (paragraph [0038], lines 2-5); 
when the DNS request was routed by the VPN server, forwarding the IP address, via the VPN server (paragraph [0038], lines 10-15); 
routing future requests associated with the client device identifying the IP address via the VPN server (paragraph [0038], lines 10-15).

With respect to claims 7 and 14, Parla discloses the method of claims 1 and 9, wherein the data request is initiated from a client device application seeking streaming media content data (paragraph [0057], lines 7-11).	.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saidumuhamed		Patent no.	11,362,987
Rudnik			Patent no.	11,362,999
Chand			, Pat. Pub.	2021/0021565
Bansal			Pat. Pub.	2018/0255060
Newell			Pat. Pub.	2017/0346811
Koshal			Pat. Pub.	2020/0259795
Chand			Pat. Pub.	2021/0021564
Barton			Pat. Pub.	2014/0109175

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/17/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457